United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1222
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                Patrick Eugene Allen

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                             Submitted: August 5, 2014
                               Filed: August 7, 2014
                                   [Unpublished]
                                   ____________

Before WOLLMAN, GRUENDER, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

      Patrick Allen directly appeals the sentence the district court1 imposed after he
pled guilty to a drug offense. His counsel has moved to withdraw, and has filed a

      1
       The Honorable James Moody, Jr., United States District Judge for the Eastern
District of Arkansas.
brief under Anders v. California, 386 U.S. 738 (1967), arguing that Allen’s below-
Guidelines-range sentence is substantively unreasonable.

       Upon careful review, we conclude that the district court did not impose an
unreasonable sentence. See United States v. Lazarski, 560 F.3d 731, 733 (8th Cir.
2009) (substantive reasonableness of sentence is reviewed for abuse of discretion;
where district court varied downward from Guidelines range, it was “nearly
inconceivable” that court abused its discretion in not varying downward further). In
addition, having independently reviewed the record under Penson v. Ohio, 488 U.S.
75 (1988), we find no nonfrivolous issues. Accordingly, we affirm.

      As for counsel’s motion to withdraw, we conclude that allowing counsel to
withdraw at this time would not be consistent with the Eighth Circuit’s 1994
Amendment to Part V of the Plan to Implement the Criminal Justice Act of 1964. We
therefore deny counsel’s motion to withdraw as premature, without prejudice to
counsel refiling the motion upon fulfilling the duties set forth in the Amendment.
                       ______________________________




                                        -2-